                 Case 1:21-cv-03612-LGS Document 15 Filed 06/15/21 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                                352 Rutland Road #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                           Brooklyn, NY 11225
                                                                           Phone: (212) 248-7906
                                                                           Fax: (212) 248-7908
                             Plaintiff's application is untimely per Individual Rule
                             I.B.2, but nevertheless is GRANTED. The parties shall
                             submit a joint letter regarding Defendant's proposed
                             motion to compel arbitration by June 17, 2021.
       June 14, 2021
                             Dated: June 15, 2021
       Via ECF                      New York, New York
       Honorable Lorna G. Schofield, U.S.D.J.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re:     Morrison v. Barclays Bank, et al.
               SDNY Case No. 21-CV-3612 (LGS)

       Dear Judge Schofield:

       My office represents the plaintiff, James Morrison, in the above-referenced
       case. I am writing to request a three-day extension of the deadline to submit
       a joint letter concerning Defendant Barclays Bank's proposed motion to
       compel arbitration. I am making this motion because although Barclays has
       forwarded us some documents and counsel have conferred, Plaintiff 's
       attorneys need additional time to review the documents received, speak with
       Plaintiff, and prepare a joint letter.

       Respectfully,


       /s/ Brian L. Bromberg
       Brian L. Bromberg

       cc:     All Counsel of Record (Via ECF)
